

116 HR 74 IH: Grant’s Law
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 74IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs (for himself, Mr. Meadows, Mr. Brooks of Alabama, Mr. McKinley, Mr. Gohmert, Mr. DesJarlais, Mr. Chabot, Mr. Duncan, Mr. Palmer, and Mr. Emmer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to detain any alien who is unlawfully present in the United States and is arrested for certain criminal offenses. 
1.Short titleThis Act may be cited as the Grant’s Law. 2.Mandatory detention for certain aliens arrested for the commission of certain offensesSection 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (C), by striking or at the end; 
(B)in subparagraph (D), by adding or at the end; and (C)by inserting after subparagraph (D) the following: 
 
(E)is— (i)determined by the Secretary of Homeland Security to be unlawfully present in the United States; and 
(ii)arrested for any offense described in subparagraphs (A) through (D) the conviction of which would render the alien inadmissible under section 212(a) or deportable under section 237(a),; and (2)in paragraph (2)— 
(A)by striking The Attorney General and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the Secretary of Homeland Security; 
(B)by striking the Attorney General each place such term appears and inserting the Secretary; and (C)by adding at the end the following:  
 
(B)Arrested but not convicted aliensThe Secretary of Homeland Security may release any alien held pursuant to paragraph (1)(E) to the appropriate authority for any proceedings subsequent to the arrest. The Secretary shall resume custody of the alien during any period pending the final disposition of any such proceedings that the alien is not in the custody of such appropriate authority. If the alien is not convicted of the offense for which the alien was arrested, the Secretary shall continue to detain the alien until removal proceedings are completed.. 3.Expedited initiation of removal proceedingsSection 239(d) of the Immigration and Nationality Act (8 U.S.C. 1229(d)) is amended by adding at the end the following: 
 
(3)In the case of any alien held pursuant to section 236(c)(1)(E), the Secretary of Homeland Security shall complete removal proceedings by not later than 90 days after such alien is detained.. 